Title: From John Adams to United States Senate, 4 February 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Feb 4th. 1800

I nominate John Augustine Spotswood of Virginia, to be a Master commandant in the Navy
Jonathan Titcomb Jun. of Massachusetts, for a lieutenant in the Navy
Thomas N Gautier of North Carolina, for a lieutenant in the Navy
Godfrey Wood of Rhode Island to be a lieutenant in the Navy.
William Wells of New York to be a lieutenant in the Navy
Benjamin Harris of Maryland to be a surgeon’s mate in the Navy

John Adams